Citation Nr: 0900408	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-16 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
bilateral hearing loss for the period of May 25, 2006 to July 
11, 2007.

2.  Entitlement to a rating in excess of 50 percent for 
bilateral hearing loss after July 12, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  


FINDINGS OF FACT

1.  Prior to July 12, 2007, the veteran had, at worst, level 
VII hearing bilaterally.

2.  On and after July 12, 2007, the veteran had, at worst, 
level VIII hearing bilaterally.

3.  It has not been shown that he has lost time from work, 
been hospitalized, or otherwise lost income secondary to the 
hearing loss.


CONCLUSIONS OF LAW

1.  Prior to July 12, 2007, the criteria for a rating in 
excess of 40 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2008); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85, Tables VI, 
VIa, VII, Code 6100 (2008).

2.  On and after July 12, 2007, the criteria for a rating in 
excess of 50 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2008); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85, Tables VI, 
VIa, VII, Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in June 2006 and the March 2007 statement of the case 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The statement of the 
case specifically informed the veteran of the rating criteria 
which would provide a basis for an increased rating.  VA 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
Additionally, a letter dated May 2008 provided adequate 
notice of how effective dates are assigned, as well as 
provided the veteran with the diagnostic codes under which 
the veteran was rated.  The claim was readjudicated in the 
June 2008 supplemental statement of the case.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorder at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence in light of the notice provided.  Because the 
veteran has actual notice of the rating criteria, and because 
the claim has been readjudicated no prejudice exists.  There 
is not a scintilla of evidence of any VA error in notifying 
or assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, neither the appellant nor his 
representative have suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Analysis


In a December 1978 rating decision the RO granted service 
connection for bilateral hearing loss and assigned a 20 
percent rating, effective August 15, 1978.  In a September 
1986 rating decision, the RO granted an increased rating of 
40 percent for bilateral hearing loss, effective May 8, 1986.  
In May 2006, the veteran submitted a claim for an increased 
rating for his hearing loss.  An August 2006 rating decision 
denied the veteran's claim and continued the 40 percent 
rating.  The veteran appealed.  On appeal, in an October 2007 
supplemental statement of the case, the RO granted an 
increased rating of 50 percent for bilateral hearing loss, 
effective July 12, 2007.  The veteran chose to continue his 
appeal, asserting his hearing loss warrants a higher rating.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometric tests.  The horizontal lines in Table 
VI (in 38 C.F.R. § 4.86) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone eudiometry test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

Table VIa is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be deprived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after eudiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
a rating in excess of 40 percent for bilateral hearing loss 
prior to July 12, 2007.  Additionally, the Board finds that 
the probative evidence shows that the veteran is not entitled 
to a rating in excess of 50 percent for bilateral hearing 
loss after July 12, 2007.   

In July 2006, the veteran was afforded a VA audiological 
examination.  Evaluation of the right ear revealed puretone 
thresholds, in decibels, of 80, 80, 80, and 85 at 1000, 2000, 
3000, and 4000 Hertz, respectively, with a puretone threshold 
four frequency average of 81 decibels.  Audiometric 
evaluation of the left ear revealed puretone thresholds of 
80, 75, 85, and 90 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 83 decibels.  Speech recognition was 84 percent in 
the right ear and 96 percent in the left ear.  The examiner 
provided a diagnosis of severe mixed hearing loss 
bilaterally, and recommended a hearing aid evaluation to help 
alleviate his current communication difficulties.  

In July 2006, under Table VI, the veteran's puretone 
threshold average of 81 decibels and speech recognition of 84 
percent indicates that his hearing acuity was Level III in 
the right ear.  The veteran's puretone threshold average of 
83 decibels and speech recognition of 96 percent indicates 
that his hearing acuity was Level III in the left ear.   

Under Table VII, Level III in the right ear and Level III in 
the left ear allows for a noncompensable evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board notes that the audio examinations on file show that 
the veteran has an exceptional pattern of hearing loss 
bilaterally.  In this regard, the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more.  See 38 C.F.R. § 4.86(a).  In 
July 2006, the veteran has been noted to have an average 
right ear puretone threshold of 81 decibels.  Under Table VIa 
this translates into a numeric designation of VII for the 
right ear.  Additionally, the average left ear puretone 
threshold of 83.  Under Table VIa this translates into a 
numeric designation of VII for the left ear.  

Under Table VII, Level VII in the right ear and Level VII in 
the left ear allows for a 40 percent evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  As such, a rating in excess of 
40 percent is not warranted for bilateral hearing loss prior 
to July 12, 2007.  

The veteran was afforded a second VA audiological examination 
in July 2007.  Evaluation of the right ear revealed puretone 
thresholds, in decibels, of 90, 90, 80, and 90 at 1000, 2000, 
3000, and 4000 Hertz, respectively, with a puretone threshold 
four frequency average of 88 decibels.  Audiometric 
evaluation of the left ear revealed puretone thresholds of 
85, 80, 80, and 100 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 86 decibels.  Speech recognition was 100 percent 
in the right ear and 100 percent in the left ear.  The 
examiner noted that the veteran had predominantly severe to 
profound mixed hearing loss at all frequencies.

In July 2007, under Table VI, the veteran's puretone 
threshold average of 88 decibels and speech recognition of 
100 percent indicates that his hearing acuity was Level III 
in the right ear.  The veteran's puretone threshold average 
of 86 decibels and speech recognition of 100 percent 
indicates that his hearing acuity was Level III in the left 
ear.   

Under Table VII, Level III in the right ear and Level III in 
the left ear allows for a noncompensable evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board notes that the audio examinations on file show that 
the veteran has an exceptional pattern of hearing loss 
bilaterally.  In this regard, the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more.  See 38 C.F.R. § 4.86(a).  In 
July 2007, the veteran has been noted to have an average 
right ear puretone threshold of 88 decibels.  Under Table VIa 
this translates into a numeric designation of VIII for the 
right ear.  Additionally, the average left ear puretone 
threshold of 86.  Under Table VIa this translates into a 
numeric designation of VIII for the left ear.  

Under Table VII, Level VIII in the right ear and Level VIII 
in the left ear allows for a 50 percent evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  As such, a rating in 
excess of 50 percent is not warranted for bilateral hearing 
loss after July 12, 2007.  

The Board notes that the veteran was afforded a hearing 
before the undersigned Veterans Law Judge in October 2008.  
During his hearing he testified that he had trouble 
communicating with coworkers at his job, primarily due to his 
hearing loss.  He stated that while he was able to talk on 
the phone for work purposes, he had a hard time hearing on a 
cell phone.  Additionally, he reported that his work 
supervisor had talked to him about his communication problems 
two times.  Finally, he also stated he had trouble in his 
community college classes because he could not always hear 
the instructor.  

While the Board acknowledges the veteran's complaints of 
hearing loss, the veteran has not met the criteria for a 
rating in excess of 40 percent prior to July 12, 2007.  
Additionally, the veteran has not met the criteria for a 
rating in excess of 50 percent after July 12, 2007.  As 
preponderance of the evidence is against a higher rating, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).

Review of the record does not reveal that the veteran has 
missed significant time from work due to the pathology, nor 
is there evidence of lost income due to the pathology.  Thus, 
there is no basis to conclude that there is "marked" 
interference with employment.  Moreover, there is no evidence 
of repeated hospitalization or other pathology which makes 
application of the regular schedular provisions impractical.  
As such, it does not appear that an extraschedular rating is 
warranted.  38 C.F.R. § 3.321.



	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 40 percent for bilateral hearing loss 
prior to July 12, 2007 is denied.

A rating in excess of 50 percent for bilateral hearing loss 
on and after July 12, 2007 is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


